t c summary opinion united_states tax_court michael eisler petitioner v commissioner of internal revenue respondent docket no 16470-06s filed date michael eisler pro_se jason m kuratnik for respondent chabot judge this matter is before us on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6330 d or sec_7502 the instant case is a collection case 1unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced on the day the petition in the instant case was filed brought under sec_6330 and petitioner requested that proceedings be conducted pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether the notice_of_determination was sent to petitioner’s last_known_address background when the petition was filed in the instant case petitioner resided in philadelphia pennsylvania petitioner’s address in philadelphia pennsylvania is and at all times pertinent to the instant proceeding has been in zip code the notice_of_determination was sent to petitioner by certified mail on date and addressed to the correct street and number in philadelphia but the zip code in the address was shown as as a result of the u s postal service’s computer-assisted procedures that notice_of_determination was processed as though the zip code was delivery was attempted unsuccessfully on date and a notice of attempted delivery was left at petitioner’s correct address the notice_of_determination was returned to respondent as unclaimed on date petitioner was hospitalized from about june to about date and so did not receive the notice_of_determination the petition is dated date and was received by the court and filed on date the envelope in which the petition was enclosed bears a u s postal service postmark of date the notice_of_determination was sent to petitioner’s last_known_address the petition was filed more than days after respondent sent the notice_of_determination discussion sec_6330 provides that this court has jurisdiction to review a determination under sec_6330 if the taxpayer appeals within days of the determination this court’s jurisdiction in such cases depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review 122_tc_258 sec_6330 does not specify how the commissioner is to give notice of a determination under that section we have held the method that the congress specifically authorized in subsections a and b of sec_6212 for sending notices of deficiency should suffice for sec_6330 notices of determination id accordingly a sec_6330 notice_of_determination is sufficient if it is sent by certified or registered mail to the taxpayer at the taxpayer’s last_known_address id pincite the effect of the shall be sufficient language in sec_6212 is to provide a safe_harbor assuring the commissioner that the notice_of_deficiency is valid for these purposes even if the notice is not received by the taxpayer before the end of the petition period 81_tc_65 75_tc_318 affd without published opinion 673_f2d_1332 7th cir because of the court’s concern about jurisdiction we directed the parties to consider whether respondent’s use of an incorrect zip code in addressing the notice_of_determination affected the validity of the notice_of_determination see normac inc 90_tc_142 the unrebutted evidence submitted by respondent is that in the instant case the notice_of_determination was attempted to be delivered to the correct address and zip code the error in the zip code shown on the notice_of_determination envelope was corrected by the u s postal service and did not affect the timely attempted delivery of the notice_of_determination consequently we find that the notice_of_determination was sent to petitioner’s last_known_address the petition in the instant case was filed on date more than days after date the date the notice_of_determination was sent the petition was untimely even taking into account the possible effect of sec_7502 relating to timely mailing being treated as timely filing the postmark date is date well past the 30-day period for timely petitions this statutory 30-day period is jurisdictional and cannot be extended 115_tc_114 accordingly the petition was not filed timely and we must dismiss the petition for lack of jurisdiction to reflect the foregoing respondent’s motion to dismiss will be granted and an appropriate order will be entered dismissing the instant case for lack of jurisdiction
